UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2017



SCOTT DAVID VEGA,

                                             Plaintiff - Appellant,


          versus


DUDLEY SALEEBY, JR.; WILLIAM HENRY JOHNSON;
ALLISON DEAN WRIGHT; HARVEY M. DICK; ARTHUR H.
BAIDEN, III, in their capacity as members of
the Customs, Regulations, and Cadet Liaison
Committee, a Standing Committee of the Board
of Visitors at The Citadel, the Military
College   of   South  Carolina;   WILLIAM   E.
JENKINSON, III; DOUGLAS A. SNYDER; JULIAN G.
FRASIER, III; GLENN D. ADDISON, in their
capacity as members of the Board of Visitors
at The Citadel, The Military College of South
Carolina; JOHN S. GRINALDS, in his capacity as
President of The Citadel, the Military College
of South Carolina; J. EMORY MACE, in his
capacity as Commandant at The Citadel, the
Military College of South Carolina; JOHN G.
LACKEY, III, in his capacity as Assistant
Commandant for Discipline at The Citadel, the
Military College of South Carolina; RICHARD G.
EVANS, in his capacity as Chair, Commandant’s
Board #15 at The Citadel, the Military College
of South Carolina; STEVE SMITH; WILLIAM BATES,
Members, Commandant's Board #15 at The
Citadel, the Military College of South
Carolina,

                                            Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-04-23)


Submitted:   April 1, 2005                Decided:    April 25, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert R. Black, Charleston, South Carolina, for Appellant. Mark C.
Brandenburg, M. Dawes Cooke, Jr., BARNWELL WHALEY PATTERSON &
HELMS, LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Scott David Vega appeals the district court’s order

awarding summary judgment to Defendants in his civil rights action

arising out of a disciplinary proceeding that resulted in his

suspension from The Citadel.      We have reviewed the record and the

parties’ briefs and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.         See Vega v.

Saleeby, No. CA-04-23 (D.S.C. July 12, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -